


110 HCON 329 IH: Expressing the sense of Congress that

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 329
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Shuster submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  former Presidents and high-ranking political figures should refrain from
		  freelance diplomacy against the wishes of the current Government and stated
		  United States foreign policy.
	
	
		Whereas Hamas has been designated by the United States and
			 Israel as a terrorist group, and has been instrumental in organizing and
			 executing acts of terror against innocent Israeli civilians;
		Whereas the Israeli Ministry of Foreign Affairs reported
			 that since the beginning of the most recent wave of attacks by Palestinian
			 terrorist groups against Israel, Hamas has executed over 52 suicide attacks
			 that killed 288 Israelis and wounded 1,646;
		Whereas on March 6, 2008, eight students of the Mercaz
			 Harav Yeshiva in Jerusalem were killed and 11 wounded when a terrorist gunman
			 opened fire in the school’s library, where about 80 people were
			 gathered;
		Whereas Hamas released a statement approving of the
			 Yeshiva attack, stating that the group blesses the [Jerusalem] operation
			 [and] it will not be the last;
		Whereas on Sunday, April 13, 2008, former President Jimmy
			 Carter arrived in Israel for a nine day tour of the Middle East to investigate
			 the current climate for future Israeli-Palestinian peace talks;
		Whereas President Carter traveled to the Middle East
			 without portfolio, despite being urged by the current Administration not to
			 engage in freelance peace talks;
		Whereas President Carter met with members of Hamas,
			 including exiled leader Khalid Mashall, which contradicts stated United States
			 policy on terrorist groups;
		Whereas unofficial visits by former Presidents and
			 high-ranking political figures in areas as unstable and important as the Middle
			 East have the inherent danger of miscommunicating United States policy, and
			 create a false impression of United States foreign policy to the region’s
			 population; and
		Whereas such actions could have a destabilizing effect on
			 the region and the security of the United States: Now, therefore, be it
		
	
		That Congress—
			(1)expresses its
			 solidarity with the State of Israel and its democratic Government;
			(2)continues its
			 commitment to Israel’s sovereignty and the security of its people;
			(3)disapproves of
			 former President Jimmy Carter’s freelance diplomatic efforts in the Middle
			 East, which contradict the stated foreign policy position of the current
			 Administration;
			(4)calls on President
			 Carter to cease all diplomatic efforts with recognized terrorist groups;
			(5)condemns Hamas for
			 its relentless support of terrorism and the slaughter of innocent Israeli
			 civilians; and
			(6)demands Hamas cease
			 all terrorist and paramilitary operations, throw away the failed policy of
			 aggression against Israel, and follow the path of diplomacy to bring peace to
			 the Israeli-Palestinian conflict.
			
